Citation Nr: 0015747	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-23 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
original amount of $24,632.97.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant's dates of service are unverified, but the 
record reflects that he is a veteran of active service in the 
United States Navy.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Ft. Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in March 
1999.


FINDINGS OF FACT

1.  In December 1984, the appellant financed the purchase of a 
house located in Lewistown, Montana, using a VA-guaranteed 
loan.

2.  A notice of default was received by VA in September 1987, 
which noted that the first default was on July 1, 1987.

3.  Following the appellant's default, the property was sold 
for an amount less than the outstanding principal, interest 
and foreclosure costs, and the resulting deficiency of 
$24,632.97 was charged to the appellant.

4.  The evidence in this case shows that the appellant's 
default in 1987 was due to an over-extended financial 
situation attributable to his inability to sell the property 
prior to foreclosure while also maintaining his other 
financial obligations, including his mortgages on other rental 
properties and his out-of-state residence.

5.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

6.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

7.  The evidence shows that the appellant was responsible for 
the events that led to the default and foreclosure in this 
case and therefore, it is established that he was at fault in 
the creation of the debt.

8.  The evidence in this case does not support the appellant's 
contentions that he would be denied the basic necessities of 
life as a result of collection of the outstanding loan 
guaranty indebtedness.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302(b) (West 1991 & Supp. 1999); 38 C.F.R. § 1.964(a) 
(1999).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Further, the Board finds 
that the claim has been adequately developed for appellate 
purposes by the RO, and no additional development is 
warranted at this time.

Background

The pertinent facts in this case are as follows:  In December 
1984, the appellant financed the purchase of a house in 
Lewistown, Montana, using a VA guaranteed home mortgage loan.  
38 U.S.C.A. §§ 3701 et seq. (West 1991 & Supp. 1999).  The 
amount of the loan was $42,000, secured by Trust Indenture 
and Trust Indenture Note.  A "Notice of Default" received 
by VA in September 1987 indicated that the first uncured 
default was on July 1, 1987.  This default was never cured.  
The record reflects that the appellant defaulted on his 
mortgage obligation due to an over-extended financial 
situation attributable to his inability to sell the property 
prior to foreclosure while also maintaining his other 
financial obligations, including his mortgages on other 
rental properties and his out-of-state residence.  The record 
reflects that the appellant was employed as a minister and 
that prior to his default, he moved his family out-of-state 
to Tennessee to accept another minister position.  The record 
also reflects that he had the property up for sale before he 
made the last mortgage payment in June 1987, but 
unfortunately, he could not sell it.  He was renting the 
property for a time as well, but he was getting less in 
rental income than the mortgage payment and he could not keep 
it rented.  These facts are corroborated by documents in the 
claims file submitted in connection with this appeal.  The 
record reflects that he had at least two other 
investment/rental properties during the period in question as 
well as the housing costs associated with his relocation to 
Tennessee in April 1987.  Unfortunately, the combination of 
all these financial obligations became too great, and he 
defaulted on the subject property.

Following receipt of the noteholder's "Notice of Intention 
to Foreclose" in October 1987, which VA informed the 
appellant of by letter to his Tennessee address in November 
1987, foreclosure proceedings on the subject property were 
initiated.  There is no doubt that the appellant was well 
aware of his default and the mortgage foreclosure proceedings 
as the record reflects that he was in contact with the holder 
and VA prior to and during the course of the foreclosure 
proceedings.  On this point, the record reflects that he 
retained the services of an attorney in connection with this 
matter during which time correspondence/legal filings was 
exchanged between the parties prior to the filing of the 
foreclosure action (concerning his requested for a deed-in-
lieu of foreclosure which was rejected by VA in June 1988 as 
not in VA's best interests due to the anticipated loss to the 
government).  As a result, the property was sold at a 
foreclosure sale on July 8, 1988.  Thereafter, the mortgage 
holder filed a claim under the loan guaranty, and following 
analysis of the account and claim in March 1989, VA paid the 
holder under the terms of the obligation.  In March 1989, the 
appellant was found responsible for the outstanding loan 
guaranty indebtedness under the legal theory of indemnity, 
see Advice Regarding Indebtedness of Obligors on Guaranteed 
or Insured Loans, VA Form 26-1833 (Mar. 30, 1989, and 
collection efforts were initiated in April 1989.

The appellant filed a claim for waiver in May 1989, but no 
action was taken on that claim.  It is not clear from the 
record why no action was taken on his claim in 1989, but 
evidently, collection action was re-instituted in 1995.  In 
response, the appellant filed a new claim for waiver in May 
1995.  Notwithstanding the delay in the adjudication of his 
waiver claim, it does not appear the appellant was prejudiced 
or penalized for this delay as the record does not show that 
he was assessed accrued interest on the original loan 
guaranty indebtedness between 1989 and 1995.  Regarding his 
waiver claim on appeal, the record reflects that the 
Committee initially determined that waiver of the debt was 
precluded because of the appellant's bad faith.  However, 
following receipt of his substantive appeal in June 1996, the 
Committee found that he had not acted in bad faith, with 
fraudulent intent or by misrepresentation; nevertheless, the 
Committee determined that collection of the outstanding 
indebtedness would not be against the standard of equity and 
good conscience.  See Supplemental Statement of the Case 
under cover letter dated in August 1996.

The factual circumstances leading to the above-described 
default have been thoroughly set forth by the RO in its 
statement/supplemental statements of the case.


Analysis

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (1999); see also Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the indebtedness and 
thus, consideration of waiver of recovery of the debt under 
the standard of equity and good conscience is not precluded 
by law.  In this respect, the Board found no evidence of a 
willful intent on the part of the appellant to seek an unfair 
advantage.  However, the Board finds no circumstance that 
would relieve his responsibility with respect to the 
outstanding indebtedness arising from his default on the 
loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the appellant on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.  Furthermore, there is no evidence of fault 
on the part of VA or that the appellant was unjustly 
enriched.  Accordingly, consideration must be given to the 
remaining elements of fault of the debtor and undue hardship.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in July 1987 and 
this default was never cured.  Documents in the loan servicing 
file reflect that his default was primarily due to an over-
extended financial situation due to his inability to rent or 
sell the property prior to foreclosure while also maintaining 
his other financial obligations, including his mortgages on 
additional rental properties owned by him and his wife.  
Nevertheless, although his difficult personal and financial 
situation existing at the time of his default and any real or 
potential difficulties arising out of that situation were 
indeed unfortunate, this situation did not abrogate the 
underlying legal responsibilities pertinent to the loan or 
resulting indebtedness and, therefore, will not serve to 
mitigate the degree of fault shown in this case.  A finding of 
fault under the standard of equity and good conscience does 
not require malice aforethought or bad faith.  The Board only 
needs to find that the appellant's actions that were within 
his control caused or contributed to the default.

It is important to note that while he attempted to maintain 
the mortgage after moving out of the property in April 1987 to 
take the new minister job in Tennessee by leasing it, it was 
his decision alone to forego mortgage payments on the property 
once the rental arrangement fell through.  He may have been 
motivated by an attempt to maintain mortgages on other rental 
properties, but that did not abrogate his legal obligation on 
the VA-guaranteed property in question.  The Board does not 
find it unreasonable to assume that a person of the 
appellant's age, general knowledge, and position in the 
community as a landlord-homeowner would be expected to take 
any and all actions deemed necessary to avoid a default on the 
subject property given the circumstances presented by his 
decision move out of state before selling the subject property 
while also trying to maintain mortgages on other rental 
properties as well as incurring new housing costs for his 
relocation.  Thus, for these reasons, the default in this case 
is shown to have been caused by the actions of the appellant 
within his control for which he was legally responsible.  The 
appellant on appeal made excellent arguments regarding why his 
conduct did not constitute bad faith, and the Board agrees, as 
noted above.  However, he has presented no credible reasons to 
explain away his fault in the creation of the loan guaranty 
debt.  For the reasons enunciated in this decision, the Board 
finds that he alone was at fault in the creation of the debt.

Regarding undue hardship, the Board notes that diligent 
efforts undertaken by the RO to obtain additional and more 
up-to-date information concerning the appellant's current 
financial status has proven entirely unsuccessful.  The 
evidence on file reflects that on no less than three 
occasions during the course of this claim (in June 1995, 
January 1997, and again in April 1999, this last letter was 
sent pursuant to the Board's remand instructions of March 
1999), the RO sent a development letter requesting this 
information to his last known address for receipt of 
correspondence.  These actions were all that was required 
consistent with VA's duty to assist.  See Thompson v. Brown, 
8 Vet. App. 169 (1995) (VA may rely on "last known address" 
shown of record) and Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (presumption of regularity of administrative process 
in the absence of clear evidence to the contrary).  However, 
as of the date of this decision, the appellant has not 
responded to any of these requests and it is not shown by the 
record that he has apprised the VA of a change-of-address 
other than the one he provided at the time he submitted his 
waiver claim in March 1995, to which these development 
letters were mailed.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (quoting Hyson v. Brown, 5 Vet. App. 262 (1993) (the 
burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find him").  
There is of record his Financial Status Report that he 
prepared in connection with his original waiver request in 
1989, but as of the date of this decision, he has not 
submitted up-to-date financial information.  In fact, and 
notwithstanding the remand decision of the Board in March 
1999 and the actions taken in response thereto by the RO 
since that decision, there has been no contact with the 
appellant concerning this waiver claim since he appeared at a 
regional office hearing in December 1996, over three years 
ago.

The element of "undue hardship" is invoked only where the 
collection of the debt would seriously impair the veteran-
debtor's ability to "provide his/her family with the basic 
necessities of life."  See VBA CIRCULAR 20-90-5 (February 
12, 1990). Thus, in view of the appellant's apparent lack of 
cooperation with regards to this matter, the Board finds that 
any express or implied contentions on appeal concerning his 
inability to pay back the indebtedness without hardship, even 
if believed, without more recent corroborating financial or 
employment information, are insufficient to show that he will 
be denied the basic necessities of life as a result of 
collection of the outstanding indebtedness and therefore, the 
element of undue hardship is not dispositive to the outcome 
of this case.  In this case, there is simply no current 
evidence which shows that he would be denied these 
necessities by paying off this debt in reasonable monthly 
installments.  The veteran-debtor is reminded that he is 
expected to accord a government debt the same regard given to 
any other debt.  On these facts, the Board finds that the 
element of undue hardship is not shown in this case to 
justify a waiver of the debt.

Accordingly, the Board concludes that a waiver of the loan 
guaranty indebtedness is not in order, based on the standard 
of equity and good conscience.  38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (1999).


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

